UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT
                          ____________________

                                 No. 00-40843
                               Summary Calendar
                          ____________________

                                 RAY COLGROVE,

                                                      Plaintiff-Appellant,

                                     versus

            R. GRANT; J. SMITH; M. UPSHAW; BILL CHEATHAM;
              ANDY DAVILA; SAMMY BUENTELLO; WAYNE SCOTT;
          J. PARKER, Officer - Coffield Unit; P. CRUTCHER,
            Officer - Coffield Unit; R. ARENT, Officer -
         Coffield Unit; S. UPTON, Officer - Coffield Unit,

                                                     Defendants-Appellees.
____________________________________________________________

             Appeal from the United States District Court
                   for the Eastern District of Texas
                             (6:99-CV-377)
____________________________________________________________
                               February 26, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Ray Colgrove, Texas state prisoner # 471509, appeals the

dismissal of his 42 U.S.C. § 1983 civil rights complaint as

frivolous,     pursuant   to    28   U.S.C.   §   1915A(b)   and   42   U.S.C.

§ 1997e(c), or, alternatively, granting summary judgment.                  The

district court neither conducted an evidentiary hearing, pursuant



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
to Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985), nor provided

Colgrove with a questionnaire.

     “A complaint is frivolous if it lacks an arguable basis in law

or fact.”   Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999)

(internal quotation marks and citations omitted).      “A complaint

lacks an arguable basis in law if it is based on an indisputably

meritless legal theory, such as if the complaint alleges the

violation of a legal interest which clearly does not exist.”    Id.

(internal quotation marks and citations omitted).      “A complaint

lacks an arguable basis in fact if, after providing the plaintiff

the opportunity to present additional facts when necessary, the

facts alleged are clearly baseless.” Id. (internal quotation marks

and citations omitted).   Dismissals under 42 U.S.C. § 1997e(c) and

28 U.S.C. § 1915A are reviewed de novo.   See Ruiz v. United States,

160 F.3d 273, 275 (5th Cir. 1998).

     Colgrove presented the following claims in his complaint:

(1) he was being denied good-time credits without due process of

law; (2) he was a victim of racial discrimination because he

remained confined in administrative segregation while similarly

situated black inmates were allowed to remain in, or were returned

to, the general population; (3) his due process rights were violated

because he was being confined in administrative segregation for the

actions of past gang members; (4) he was being denied flat-time

credits without due process of law; (5) he was being denied the


                                 2
good-time    earning   status   achieved   by   other   similarly-situated

inmates in administrative segregation; (6) he was being confined in

administrative    segregation    as   retaliation   for    his   past   legal

activities and verbal confrontations with defendant Grant; (7) he

was being retaliated against for his utilization of the inmate

grievance system; (8) his due process rights were violated because

he was being charged with violating rules that never existed or were

never posted; (9) defendant Upton was deliberately indifferent to

his serious medical needs; and (10) he was being retaliated against

by defendant Parker for his utilization of the inmate grievance

system to remedy Parker’s attempts to deprive him of property.

     The district court did not err in dismissing, as frivolous,

Colgrove’s first, third, fourth, sixth, seventh, eighth, and tenth

claims.     Regarding the fourth, eighth, and tenth claims, Colgrove

abandoned them on appeal by failing to contend in his appellate

brief that the district court erred in dismissing them.           See Yohey

v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); see also Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987) (failing to identify any error in district court’s analysis

same as if appellant had not appealed judgment).          As for the first,

third, sixth, and seventh claims: Colgrove’s first and third lacked

an arguable basis in law, see Pichardo v. Kinker, 73 F.3d 612, 612,

613 (5th Cir. 1996); Luken v. Scott, 71 F.3d 192, 193-94 (5th Cir.

1995), cert. denied, 517 U.S. 1196 (1996), as did his sixth, see


                                      3
Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995), cert. denied,

516 U.S. 1084 (1996); and the seventh lacked an arguable basis in

fact.   See id.   Accordingly, the dismissal of Colgrove’s first,

third, fourth, sixth, seventh, eighth, and tenth claims is AFFIRMED.

     The district court erred, however, in dismissing, as frivolous,

Colgrove’s second, fifth, and ninth claims.      His second and fifth

claims did not lack an arguable basis in law.    See Sandin v. Conner,

515 U.S. 472, 487 & n.11 (1995).       And, without Colgrove receiving

the benefit of discovery or a Spears hearing, his ninth claim did

not lack an arguable basis in law or fact.      See Estelle v. Gamble,

429 U.S. 97, 106 (1976).   Accordingly, the dismissal of Colgrove’s

second, fifth, and ninth claims, as well as the summary judgment as

to those claims, are VACATED and the case is REMANDED for further

proceedings as to those claims.

                  AFFIRMED IN PART; VACATED and REMANDED IN PART




                                   4